Citation Nr: 1701451	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Regional Office (RO) in Reno, Nevada.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2014 the Board issued a decision in this matter denying the Veteran's claim for entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court set aside the decision and remanded the claim for readjudication consistent with the decision.  

In correspondence dated June 2016, the Veteran, through his attorney, submitted a notice of disagreement for all matters which have been the subject of a decision in which the time for filing has not run.  An October 2015 rating decision would have fallen under that time frame.  However, effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement (NOD), in cases where the agency of original jurisdiction (AOJ) provides the form for the purpose of initiating an appeal. 38 C.F.R. § 20.201 (2016).  VBA has interpreted this to mean that if the decision notice was sent on or after March 24, 2015, and the decision notice included the form, then the NOD must be submitted on a VA Form 21-0958.  See M21-1, I.5.B.1.b.  

A VA Form 21-0958 was provided with the October 2015 decision. Thus, in order to have been accepted as a timely NOD, the Veteran and/or his attorney would have needed file the VA Form 21-0958.  Such was not done.




FINDING OF FACT

For the period on appeal, the Veteran's service-connected disabilities render him unable to obtain and secure substantial gainful employment.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The appellant's claim of entitlement to a TDIU is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for chronic kidney disease associated with diabetes mellitus (assigned a 60 percent rating), adjustment disorder with mixed anxiety and depressed mood associated with diabetes mellitus (assigned a 50 percent rating from April 2008 and a 30 percent rating from June 2012), diabetes mellitus (assigned a 20 percent rating) and hearing loss (assigned a 10 percent rating from July 2014).  The Veteran's service-connected disabilities have a combined evaluation of at least 70 percent throughout the appeal period.  As such, the tenets of 38 C.F.R. § 4.16(a) apply.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.  
	
The Veteran completed a VA Form 21-8940 dated August 2010 which indicated the he last worked thirty hours per week as a janitor/maintenance worker from April 2009 to March 2010 and that he left his job due to his disability.  He also reported having a high school education with no additional training or education before becoming too disabled to work.

Another VA Form 21-8940 dated August 2016 was completed.  The form reported the Veteran's service-connected chronic kidney disease, adjustment disorder and diabetes mellitus prevented him from securing and following substantially gainful employment.  He again reported he became too disabled to work in March 2010.  His prior employment included work as a custodian, control specialist and a laborer.  Further, he reported he completed high school but had no additional education or training before becoming too disabled to work.  

At the January 2013 Board hearing, the Veteran and his wife testified that the Veteran's service-connected disabilities caused fatigue, depression, worry, learning problems, irregular sleep, irritability, mood swings, isolative tendencies and urinary incontinence.  In particular, the Veteran testified his service-connected disabilities slowed him down at work.  He felt people were watching him and he got laid off as a result.  Additionally, the Veteran's wife testified that the Veteran slept most of the day because he stayed up at night watching television.  She also testified he does not have much contact with the kids because he gets too angry and "goes off at times".  

In further support of his appeal, the Veteran submitted a private vocational assessment from D.D., MA. CRC. dated October 2016 which opined the Veteran was unemployable since at least April 2008.  Historically, the report indicated the Veteran attempted to find employment many times throughout the past 15 years, but was unsuccessful per self-report and medical documents due to his service-connected disability issues.

Specifically, the vocational consultant found the Veteran has psychological restrictions, including an inability to perform work at a competitive pace and arrive on time and regularly to work.  He also has difficulty with concentration, attention and memory related to his depression and anxiety.  D.D. opined he would not be able to meet the standard for staying on task.  Moreover, he has physical restriction from his service-connected kidney disease associated with diabetes mellitus which causes him pain, discomfort and fatigue.  In turn, this impacts his ability to perform daily activities.  D.D. indicated the Veteran's education and prior work experience would prevent him from performing even unskilled sedentary work.

The Veteran also submitted an August 2016 affidavit in which he reiterated that his service-connected conditions have caused him to be unable to obtain or maintain substantially gainful employment since he last worked in January 2010.  He described feelings of anxiety and depression every day of his life.  Notably, he also reported there are times when he does not leave his house for up to 7 days at a time because he is so depressed and lack motivation to do anything.  

The Veteran has very little formal education and has not received any other education or training beyond his prior work experience.  The evidence shows that the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood has an impact on his ability to maintain a daily routine which is necessary for employment.  He also has difficulty in concentration, attention and memory related to his depression and anxiety along with depression and irritability.  Such means that social interactions in a work environment along with maintaining a competitive pace with work would be very challenging for the Veteran.  Moreover, the private vocational assessment from D.D., MA. CRC. dated October 2016 clearly found the Veteran is unemployable and provided probative information to supporting that conclusion.  

Thus, in light of new evidence received in October 2016, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.   Entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16.


ORDER

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


